Citation Nr: 1430336	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  05-37 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active military service from March 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a June 2011 decision, the Board indicated that the issue of entitlement to a TDIU had been raised in a November 2001 report prepared by the Veteran's private physician.  The issue was remanded for development and adjudication.  An April 2012 supplemental statement of the case denied a TDIU, and the appeal was recertified to the Board.  In July 2013, the Board remanded the appeal for additional development, to include obtaining records from the Railroad Retirement Board and examinations of the Veteran's service-connected disabilities to determine their impact on his ability to work.  At that time, the Board also noted that the Veteran had submitted a claim for an increased rating for his psychiatric disorder in September 2011, and that such was inextricably intertwined with his claim for a TDIU.  Following development, the RO issued a rating decision in May 2014 which granted a 70 percent rating for the Veteran's psychiatric disability.  A supplemental statement of the case was also issued in May 2014.  This document included the issues of entitlement to higher evaluations for the psychiatric disorder and for pleural plaques due to asbestos exposure; however, the Board notes that the rating issues are not in appellate status as the determinations made by the RO as to the ratings have not been the subject of a notice of disagreement by the Veteran.  As such, they will not be addressed herein.  In any event, in light of the favorable determination in the TDIU appeal below, the Veteran is not prejudiced by the Board's determination that the issues of entitlement to higher ratings for the service-connected psychiatric disorder and pleural plaques are not in appellate status.

The Board further notes that in April 2013, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in February 2013.  Therein, he revoked his previous appointment of The American Legion in favor of Disabled American Veterans (DAV).  DAV has not been afforded the opportunity to provide a written brief in support of the Veteran's appeal; however, in light of the favorable determination below, the Board concludes that the absence of a written brief presentation causes no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include adjustment disorder with mixed anxiety and depressed mood, evaluated as 70 percent disabling; and pleural plaques due to asbestos exposure, evaluated as 10 percent disabling. 

2.  The Veteran is unemployable due to his service-connected adjustment disorder.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In light of the grant of a 70 percent evaluation for the Veteran's psychiatric disorder, he may be considered under § 4.16(a).

In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for an acquired psychiatric disorder, evaluated as 70 percent disabling; and a respiratory disability, evaluated as 10 percent disabling.

In a January 2014 examination report, a VA psychologist noted that the Veteran's current symptomatology included increased isolation, avoidance of social interaction, increased irritability, depressed mood, and sleep disturbance.  He concluded that it was more likely than not that the Veteran would be unable to obtain or retain employment due to service-connected disabilities.  There is no medical opinion stating otherwise.  As such, the Board finds that entitlement to a TDIU is warranted.

CONTINUED ON NEXT PAGE

ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


